Case: 18-14861   Date Filed: 02/24/2020   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14861
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:17-cr-00024-ECM-GMB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

LAVARIS DEANDRE YOUNGBLOOD,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                            (February 24, 2020)

Before ED CARNES, Chief Judge, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 18-14861     Date Filed: 02/24/2020    Page: 2 of 4


      Lavaris Youngblood pleaded guilty to being a felon in possession of a

firearm and ammunition in violation of 18 U.S.C. § 922(g)(1). He was sentenced

to 120 months in prison. As part of his written plea agreement, Youngblood

waived his right to appeal his “conviction or sentence,” with three exceptions: if

his counsel was ineffective, if the prosecutor committed misconduct, or if the

government appealed.

      During his change of plea hearing, the magistrate judge placed him under

oath and questioned him to ensure that his plea was knowingly and voluntarily

given. He testified that he was competent to make the plea, that he understood the

charges against him, and that he made the plea voluntarily. He also testified that

he understood the trial rights he was giving up by pleading guilty. The magistrate

judge specifically asked if he understood that he was giving up his right to appeal,

and Youngblood testified that he did.

      At sentencing, Youngblood objected to the presentence investigation report

finding that he qualified for three criminal history points; he asserted that his state

court convictions did not count because he never served any time for them. He

also objected to the suggested four-level enhancement for possessing a firearm in

connection with another offense and the inclusion of three of his prior offenses as

“relevant conduct.”




                                           2
              Case: 18-14861     Date Filed: 02/24/2020   Page: 3 of 4


      The district court overruled those objections and calculated a guidelines

range of 135 to 168 months. It sentenced him to 120 months in prison, the

statutory maximum. The court also held that, even if it had sustained his

objections, it would still have varied up to 120 months based on the severity of the

crime, his criminal history, and the danger his crimes posed to the community.

      Youngblood appeals and contends that the district court erred by overruling

his objections to the PSR. He also contends that his sentence is “procedurally

unreasonable” because the court imposed an enhancement for conduct that he

argues is irrelevant. In response, the government invoked Youngblood’s appeal

waiver contained in his plea agreement.

      An appeal waiver is enforceable if it is knowingly and voluntarily given by

the defendant. United States v. Bushert, 997 F.2d 1343, 1352 (11th Cir. 1993).

We review de novo the validity of an appeal waiver. Id. “Where a district judge

clearly states that [she] would impose the same sentence, even if [she] erred in

calculating the guidelines, then any error in the calculation is harmless.” United

States v. Barner, 572 F.3d 1239, 1248 (11th Cir. 2009).

      Youngblood’s waiver was knowingly and voluntarily given. He testified

that he was competent to make the plea. He testified that he understood the

charges against him. He testified that he knew he was giving up his right to




                                          3
              Case: 18-14861     Date Filed: 02/24/2020    Page: 4 of 4


appeal. And he testified that he made the plea voluntarily. None of the three

exceptions to his appeal waiver apply here, so he has waived his right to appeal.

      And even if Youngblood had not waived his right to appeal, his arguments

would still fail. The district court clearly stated that it would have imposed the

same sentence even if it had sustained his objections to the PSR. If the district

court had sustained Youngblood’s objections and had varied upward to impose the

same 120-month sentence, that sentence would have been substantively reasonable.

Under these circumstances, any error the court may have made was harmless. See

United States v. Keene, 470 F.3d 1347, 1349 (11th Cir. 2006).

      DISMISSED.




                                          4